Citation Nr: 1004018	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a left knee injury with 
degenerative joint disease (DJD).  

[The issue of an extension of eligibility for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code will be addressed in a separate decision.]  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to November 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected residuals of left knee injury with 
DJD is not shown to be productive of a compensable limitation 
of flexion or extension or a related functional loss due to 
pain manifested by flexion restricted to 45 degrees or 
extension restricted to 10 degrees.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected residuals of left knee 
injury with DJD based on limitation of motion are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes (Codes) 5003, 5010, 5260, 
5261 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009).  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
letters in May 2005 and June 2008 provided pertinent notice 
and development information.  

The Veteran was specifically advised in letters as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations and statements from employers as to 
job performance and time lost due to service-connected 
disabilities.  

Although some of the notices were not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran has 
not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder.  

Further, the Veteran was afforded VA joints examinations in 
July 2005, May 2007 and November 2008.  The Veteran does not 
contend, and the file does not show, that the examinations 
were inadequate for rating purposes, or that his symptoms 
have become worse since his most recent examination.  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
analysis that follows is undertaken with the understanding 
that different ratings may be assigned for different time 
periods in this appeal.  

The Veteran's residuals of left knee injury with DJD is 
currently 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  DC 5010 pertains to rating 
traumatic arthritis, and is to be rated pursuant to DC 5003, 
which concerns rating degenerative arthritis.  

Under DC 5003, degenerative arthritis established, by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the joint involved.  If 
the limitation of motion is noncompensable under the 
applicable diagnostic code, a 10 percent rating may be 
assigned for a major joint.  

The Board notes that the Court in Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that when read together, 38 
C.F.R. § 4.71a, Code 5003 and 38 C.F.R. § 4.59 (pertaining to 
painful motion) require that painful motion of a major joint 
or groups caused by degenerative arthritis (where the 
arthritis is established by X-ray) is deemed to be limited 
motion and entitled to a minimum 10 percent rating per joint, 
even in the absence of actual limitation of motion.  

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  

Other DCs are for potential application in rating the left 
knee disorder.  Under 38 C.F.R. § 4.71a, DC 5260, a 10 
percent rating is warranted where flexion of the leg is 
limited to 45 degrees, a 20 percent rating is warranted where 
flexion is limited to 30 degrees.  
A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees. 
38 C.F.R. § 4.71a, DC 5261.

Under 38 C.F.R. § 4.71a, Code 5256 higher evaluations are 
warranted for varying degrees of ankylosis.  In this case, 
however, there is no objective evidence that the Veteran's 
left knee is ankylosed.

Pursuant to 38 C.F.R. § 4.71a, Code 5258, dislocated 
semilunar cartilage, with frequent episodes of "locking" 
pain, and effusion into the joint will be rated 20 percent 
disabling.  As was the case with the absence of ankylosis, 
the Veteran's left knee has not been shown to be manifested 
by dislocated semilunar cartilage.  As such, both of these 
DCs are clearly inapplicable to this case.

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.

Essentially, these opinions hold that separate compensable 
ratings may be assigned when the disability involves 
compensable (at least slight) subluxation or instability and 
there is also a compensable limitation of knee motion, or 
under Code 5003, X-ray evidence of arthritis together with a 
finding of painful motion.  VAOPGCPREC 9-2004 (September 17, 
2004) specifies that separate ratings may be assigned for 
limitations of flexion and extension, each, of the same 
joint.  

In the instant case, the Veteran was awarded a separate 20 
percent rating for left knee instability in an October 2007 
rating decision.  The Veteran initiated an appeal of this 
decision, but did not perfect his appeal of the matter with 
the timely submission of a VA Form 9.  

Accordingly, the matter of a disability rating in excess of 
20 percent for left knee instability is not before the Board, 
and all findings pertaining to left knee instability will not 
be addressed in the instant decision.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  


Analysis

After considering all of the evidence of record, the Board 
finds that the service-connected left knee disability does 
not warrant a rating in excess of 10 percent on the basis of 
limitation of motion or function.  

As noted, the RO has separately rated the Veteran's service-
connected left knee disability as follows: 20 percent under 
Code 5257 (left knee anterior cruciate ligamentous 
instability), and 10 percent under Code 5010 (arthritis).  
See 38 C.F.R. § 4.71a.  

The RO's assignment of a 10 percent rating for the left knee 
disorder under DC 5010 is appropriate under Lichtenfels.  
Medical records do show complaints, diagnoses, and/or 
treatment for left knee pain; and the record shows X-ray 
evidence of degenerative joint disease/osteoarthritis of the 
left knee.  

Significantly, however, at the July 2005 VA joints 
examination left knee range of motion testing revealed 
extension to 0 degrees and flexion to 120 degrees.  

The May 2007 VA joints examination reveals left knee 
extension to 0 degrees and flexion to 110 degrees.  

The November 2008 VA joints examination reveals left knee 
extension to 0 degrees and flexion to 100 degrees.  

While the Veteran has reported difficulty with prolonged 
standing and walking a distance of more than a few yards, he 
does not exhibit a functional loss due to pain that would 
equate with a 10 percent rating under either Code 5260 or 
Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59; however, at no time has there 
been evidence of additional functional loss due to weakness, 
excess fatigability, or incoordination.  

While the Board acknowledges the complaints of pain and 
certain deficits concerning variously-described daily 
activities, the record shows that he is correctly compensated 
by the rating assigned for his service-connected left knee 
arthritis based on the demonstrated range of motion findings 
and there is no evidence warranting additional disability 
based on functional loss due to pain.  

Specifically, during the November 2008 VA examination, when 
the Veteran's left knee range of motion was most restricted, 
he was still able to achieve 60 degrees of left knee flexion 
considering his complaints of pain, which is well beyond the 
30 degrees required for an increased disability rating under 
DC 5260.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
this case does not that provide a basis for assigning a 
higher disability evaluation for the left knee arthritis.

The Board also observes that, under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether the application an extraschedular rating 
is for application.  

However, there is no showing of an exceptional or unusual 
disability picture that would obviate the application of the 
regular rating criteria in this case.  The Veteran's left 
knee function clearly is impaired by his left knee arthritis, 
but not in manner beyond that addressed in applying the 
established rating criteria.  Thus, the Board finds that 
referral for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An increased rating in excess of 10 percent for the service-
connected residuals of left knee injury with DJD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


